DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 07/07/2022, with respect to claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Examiner acknowledges claims 13 and 16-17 have been cancelled.

Allowable Subject Matter
Claims 1-12, 14-15 and 18-19 are allowed.
Claims 1-10 and 14-15 are allowed because the prior art does not teach or make obvious evaporating water and solvent included in the ink on the first surface by a first heating of the printing medium and, using a higher heating temperature and nip pressure than used in the first heating, form a film of a water-dispersible resin on the first surface by a second heating of the same surface of the printing medium to achieve a predetermined abrasion resistance by the single heating unit.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claims 11 is allowed because the prior art does not teach or make obvious a method for a film formation process controlling a heating unit to evaporate water and solvent included in the ink on the first surface by a first heating of the printing medium and, using a higher heating temperature and nip pressure than used in the first heating, form a film of a water-dispersible resin on the first surface by a second heating of the same surface of the printing medium to achieve a predetermined abrasion resistance by the single heating unit.  It is this combination of limitations, in combination with the other features and limitations of claim 11 that makes these claims allowable over the prior art of record.
Claim 12 is allowed because the prior art does not teach or make obvious a non-transitory computer readable storage medium storing a program controlling a heating unit to evaporating water and solvent included in the ink on the first surface by a first heating of the printing medium and, using a higher heating temperature and nip pressure than used in the first heating, form a film of a water-dispersible resin on the first surface by a second heating of the same surface of the printing medium to achieve a predetermined abrasion resistance by the single heating unit.  It is this combination of limitations, in combination with the other features and limitations of claim 1 that makes these claims allowable over the prior art of record.
Claim 18 is allowed because the prior art does not teach or make obvious evaporating liquid
components from the ink by performing a first heating operation having one or more passes under the
heating unit, and then controls to form the film by performing a second heating operation having one or more passes under the heating unit such that liquid evaporation and film formation are performed in multiple heating operations so that the film formed on the printing medium has a predetermined abrasion resistance.  It is this combination of limitations, in combination with the other features and limitations of claim 18 that makes this claim allowable over the prior art of record.
Claim 19 is allowed because the prior art does not teach or make obvious an evaporation process on ink so that polymer particles in the ink are not dissolved after liquid components water and solvent included in the ink are evaporated and so that the polymer particle do not penetrate into the printing medium before formation of the film starts.  It is this combination of limitations, in combination with the other features and limitations of claim 19 that makes this claim allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853